Case 8:20-cv-00313-MCS-JDE Document 41 Filed 02/17/21 Page 1 of 2 Page ID #:354
Case 8:20-cv-00313-MCS-JDE Document 41 Filed 02/17/21 Page 2 of 2 Page ID #:355




 standing order, “[c]ounsel should discuss the issues to a sufficient degree that if a
 motion is still necessary, the briefing may be directed to those substantive issues
 requiring resolution by the Court.” Initial Standing Order § 9(c), ECF No. 24.

       Here, Defendant does not provide a statement of compliance with the prefiling
 conference requirement. Reviewing the moving papers, it appears that no prefiling
 conference took place. Instead, Defendant appears to have filed the motion for
 summary judgment without meeting and conferring. As Plaintiff states in the
 opposition to Defendant’s motion for summary judgment, “no such conference of
 counsel took place to discuss the substance of the contemplated motion, no exchange
 of evidence was provided in support of such a motion, and the parties had no
 opportunity to discuss potential resolution.” Opp’n 1, ECF No. 35.

        Additionally, the parties dispute whether the Court should exercise
 supplemental jurisdiction over Plaintiff’s state law claims. See Mot. for Summ. J. 6,
 7; see also Opp’n 7-11. However, the Court previously declined supplemental
 jurisdiction over the state law claims and has not since changed that decision. See
 Order re Scheduling Dates 1, 2, ECF No. 21.

        The Court has discretion to deny a motion for failure to comply with the
 prefiling conference requirement. United States v. Kan-Di-Ki LLC, No. CV 10-965-
 JST (RZx), 2013 U.S. Dist. LEXIS 198258, at *1–2 (citing Christian v. Mattel, Inc.,
 286 F.3d 1118, 1129 (9th Cir. 2002)). The motion is denied without prejudice to
 renewal after an adequate prefiling conference of counsel. The Court reminds the
 parties that they must file any motions brought under Fed. R. Civ. P. 56 by April 19,
 2021. Jury Trial Order 3, ECF No. 40.

 IT IS SO ORDERED.




  Page 2 of 2                  CIVIL MINUTES – GENERAL       Initials of Deputy Clerk SMO
